United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30417
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

OYAH M. SMITH,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 3:04-CR-30006-1
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Oyah M. Smith appeals the district court’s denial of his

motion to suppress drug evidence discovered during a search of

his vehicle pursuant to a traffic stop.       Smith contends that the

district court erred in three ways:    (1) it did not hold the

Government to a sufficiently high burden of proof when it

accepted Officer Crowder’s testimony about checking the Malibu’s

license plates, (2) it credited Office Crowder’s testimony about

the license plate checks, and (3) it found reasonable suspicion


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30417
                                  -2-

for the stop based on the erroneous license plate information

Officer Crowder received.

     The district court’s fact findings, including its

credibility findings, are reviewed for clear error and its legal

conclusions de novo.     United States v. Lopez- Moreno, 420 F.3d

420, 429 (5th Cir. 2005), cert. denied, 126 S. Ct. 1449 (2006);

United States v. Roberson, 6 F.3d 1088, 1092 (5th Cir. 1993).

     “The decision to stop an automobile is reasonable [under the

Fourth Amendment] where the police have probable cause to believe

that a traffic violation has occurred.”       Whren v. United States,

517 U.S. 806, 810(1996).

     At the hearing on the motion to suppress, Officer Dwayne

Crowder testified that he observed a Chevrolet Malibu speeding.

Before he could pace the vehicle or confirm its speed by radar,

the Malibu turned into a driveway.    The officer then called in

the license plate and was told by the dispatcher that the plate

should be displayed on a Ford Escort.       The officer reconfirmed

the plate information and then initiated a traffic stop.       At the

motion hearing, Smith presented evidence that, in fact, the

Malibu had displayed the correct license plate.       There was no

evidence that Officer Crowder’s testimony was not truthful or

that Officer Crowder had reason to question what he was told by

the police dispatcher.

     Given the evidence presented during the suppression hearing,

the district court did not clearly err in crediting Officer
                             No. 05-30417
                                  -3-

Crowder’s testimony regarding checking and reconfirming the

license plate information.    Roberson, 6 F.3d at 1092.   Based upon

that information, Officer Crowder had a reasonable suspicion

based on articulable facts justifying the initial stop of the

vehicle.    United States v. Garcia, 942 F.2d 873, 876-77 (5th Cir.

1991); United States v. DeLeon-Reyna, 930 F.2d 396, 399 (5th Cir.

1991).   Accordingly, the judgment of the district court is

AFFIRMED.